Title: To George Washington from William Livingston, 8 June 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          Trenton [N.J.] 8 June 1779
        
        In answer to your Excellencys Favour of the 3d of June, I really do not know what Dispositions General Dickinson has made to facilitate the militia’s coming out on an Emergency tho’ the Beacons I believe are all fixt & as I conceive his presence will be very necessary on such an occasion, I have desired his return into the State, & expect him daily.
        The contents of your Excellencys Letter on the Subject of procuring teams for the Army I immediately recommended to the house, & have hitherto deferred my answer in hopes of being able to transmit you some agreeable News in answer. But they yesterday returned me as the result of their deliberations their opinion that the Laws of this State are adequate to the purposes therein mentioned.
      